DETAILED ACTION
This office action is responsive to application 17/558,199 filed on December 21, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12/21/2021 and 06/07/2022 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  Lack of clarity and precision.  
Claim 16 ends with a “;” and should be amended to end with a “.” in order to improve clarity.  Appropriate correction is required.
Claim 20 recites “respsective” in line 2 thereof, and should be amended to instead recite “respective” in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19 recites “a pattern of support material”.  However, parent claim 16 previously recites “a pattern of support material”.  It is unclear if the pattern of support material recited in claim 19 is the same pattern of support material recited in claim 16 or a different pattern of support material.  As such, claim 19 is deemed indefinite by the Examiner.
	Claim 20 is indefinite as depending from claim 19 and not remedying the deficiencies of claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2020/0119072).

	Consider claim 16, Lim teaches:
	An image sensor (figures 1 and 2) comprising:
	a substrate (10), wherein an array of photodiodes (PD) is disposed in the substrate (10, see figure 2, paragraph 0022); 
	a plurality of spacers (second upper grid pattern, 42b) arranged in a spacer pattern (see figure 2, paragraph 0043); 
	a buffer layer (stack structure, 30, paragraph 0024) disposed between the spacer pattern (42b) and the substrate (10, see figure 2); 
	an array of color filters (CF) disposed in the spacer pattern (42b, see figure 2, paragraphs 0028 and 0029); and 
	a pattern of support material defining a grid (lower grid pattern, 41, paragraphs 0039 and 0043), the pattern of support (41) material disposed between the spacer pattern (42b) and the buffer layer (30, see figure 2, paragraphs 0039 and 0043).

	Consider claim 17, and as applied to claim 16 above, Lim further teaches an adhesive layer (first upper grid pattern, 42a) disposed between the pattern of support material (41) and the spacer pattern (42b) to provide adhesion between the pattern of support material and the spacer pattern (see figure 2, paragraph 0043), wherein the adhesive layer (42a) includes titanium nitride (“the first upper grid pattern 42a may include one or more materials such as titanium (Ti) and /or titanium nitride (TiN)”, paragraph 0043).

	Consider claim 19, and as applied to claim 16 above, Lim further teaches a pattern of support material (lower grid pattern, 41, paragraphs 0039 and 0043) disposed between the buffer layer (30) and the spacer pattern (42b, see figure 2, paragraph 0043), wherein the spacer pattern (42b) defines a grid having openings (see figure 2), and wherein the pattern of support material (41) is structured to form secondary openings (see figure 2), each one of the secondary openings positioned to overlap with a corresponding one of the opening formed by the spacer pattern (42b, see figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (US 2018/0301491) in view of Lim (US 2020/0119072).

	Consider claim 1, Nakamoto et al. teaches:
	An image sensor (figure 4), comprising: 
	a substrate (semiconductor substrate, 12), wherein an array of photodiodes (PD) is disposed in the substrate (see figure 5, paragraph 0066, figure 4, paragraph 0056); 
	a plurality of spacers (first wall, 50) arranged in a spacer pattern (see figure 5), wherein at least one spacer (50) of the plurality of spacers (50) has an aspect ratio of at least 18:1 (As detailed in paragraph 0073, the height of the first wall (50) is set within a range of 50 to 2000 nm, and a width of the first wall (50) is set within a range of 50 to 300 nm.  For instance, 2000:50 = 40:1.); and 
	an array of color filters (i.e. containing color filters, 47) disposed in the spacer pattern (see figure 4, paragraph 0073).
	However, Nakamoto et al. does not explicitly teach a buffer layer disposed between the substrate and the spacer pattern.
	Lim similarly teaches an image sensor (figures 1 and 2) comprising:
	a substrate (10), wherein an array of photodiodes (PD) is disposed in the substrate (10, see figure 2, paragraph 0022); 
	a plurality of spacers (second upper grid pattern, 42b) arranged in a spacer pattern (see figure 2, paragraph 0043); and
	an array of color filters (CF) disposed in the spacer pattern (42b, see figure 2, paragraphs 0028 and 0029);
	However, Nakamoto et al. additionally teaches a buffer layer (stack structure, 30, paragraph 0024) disposed between the spacer pattern (42b) and the substrate (10, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by Nakamoto et al. comprise a buffer layer as taught by Lim for the benefit of reducing dark current (Lim, paragraph 0025), securing a high transmittance (Lim, paragraph 0026) and protecting the image sensor (Lim, paragraph 0027).

	Consider claim 3, and as applied to claim 1 above, Nakamoto et al. does not explicitly teach a pattern of support material disposed between the spacer pattern and the buffer layer.
	Lim further teaches a pattern of support material defining a grid (lower grid pattern, 41, paragraphs 0039 and 0043), the pattern of support (41) material disposed between the spacer pattern (42b) and the buffer layer (30, see figure 2, paragraphs 0039 and 0043).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Nakamoto et al. and Lim comprise a pattern of support material as taught by Lim for the benefit of providing an image sensor having improved sensitivity (Lim, paragraph 0005).

	Consider claim 4, and as applied to claim 1 above, Nakamoto et al. further teaches that a thickness of each one of the plurality of spacers is less than or equal to 0.05 µm (e.g. 50 nm, see paragraph 0073).

	Consider claim 5, and as applied to claim 1 above, Nakamoto et al. further teaches that each of the color filters (47) of the array of color filters is disposed in a respective one of a plurality of openings defined by the grid of the spacer pattern (50, see figure 5).

	Consider claim 7, and as applied to claim 1 above, Nakamoto et al. further teaches that each one of the plurality of spacers (50) is comprised of a material having a refractive index lower than a refractive index of each color filter (47) included in the array of color filters (As detailed in paragraph 0080, “the refractive indexes of the first low refractive index film 44 and the second low refractive index film 45 are appropriately set within a range of about 1.00 to 1.70”.  As detailed in paragraph 0137, “The color filter 47 and the high refractive index layer 141 are formed to have the refractive indexes of about 1.5 and about 1.8, respectively.”).

	Consider claim 8, and as applied to claim 1 above, Nakamoto et al. does not explicitly teach a pattern of support material disposed between the buffer layer and the spacer pattern.
	Lim further teaches a pattern of support material defining a grid (lower grid pattern, 41, paragraphs 0039 and 0043), the pattern of support (41) material disposed between the spacer pattern (42b) and the buffer layer (30, see figure 2, paragraphs 0039 and 0043), wherein the spacer pattern (42b) defines a grid having openings (see figure 2), and wherein the pattern of support material (41) is structured to form secondary openings (see figure 2), each one of the secondary openings positioned to overlap with a corresponding one of the opening formed by the spacer pattern (42b, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Nakamoto et al. and Lim comprise a pattern of support material as taught by Lim for the benefit of providing an image sensor having improved sensitivity (Lim, paragraph 0005).

	Consider claim 9, and as applied to claim 8 above, Nakamoto et al. further teaches that individual color filters (47) included in the array of color filters are disposed within the openings of the grid (see figure 5) such that the individual color filters (47) are separated from one another by the spacer pattern (50).  
	Nakamoto et al. does not explicitly teach that the individual color filters are disposed within secondary opening of the pattern of support material such that the individual color filters are separated from one another by the pattern of support material.
	Lim teaches that the individual color filters (CF) are disposed within secondary opening of the pattern of support material (41) such that the individual color filters (CF) are separated from one another by the pattern of support material (41, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Nakamoto et al. and Lim comprise a pattern of support material configured between color filters as taught by Lim for the benefit of providing an image sensor having improved sensitivity (Lim, paragraph 0005).

	Consider claim 11, and as applied to claim 8 above, Nakamoto et al. does not explicitly teach that a portion of support material included in the pattern of support material and disposed between two adjacent secondary openings included in the secondary openings has a first width greater than a second width of an individual spacer included in the plurality of spacers.
	Lim teaches that a portion of support material (41) included in the pattern of support material (41) and disposed between two adjacent secondary openings included in the secondary openings has a first width greater than a second width of an individual spacer (42b) included in the plurality of spacers (As shown in figure 14, a width of the support material (41) is greater than a width of a top portion of the spacer (42b), paragraph 0051).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Nakamoto et al. and Lim comprise a pattern of support material wider than a width of a top portion of a spacer as taught by Lim for the benefit of providing an image sensor having improved sensitivity (Lim, paragraph 0005).

	Consider claims 12 and 13, and as applied to claim 8 above, Nakamoto et al. does not explicitly teach an adhesive layer disposed between the pattern of support material and the spacer pattern to provide adhesion between the pattern of support material and the spacer pattern, wherein the adhesive layer includes titanium nitride.
	Lim further teaches an adhesive layer (first upper grid pattern, 42a) disposed between the pattern of support material (41) and the spacer pattern (42b) to provide adhesion between the pattern of support material and the spacer pattern (see figure 2, paragraph 0043), wherein the adhesive layer (42a) includes titanium nitride (“the first upper grid pattern 42a may include one or more materials such as titanium (Ti) and /or titanium nitride (TiN)”, paragraph 0043).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by the combination of Nakamoto et al. and Lim comprise an adhesive layer including titanium nitride as taught by Lim for the benefit of providing an image sensor having improved sensitivity (Lim, paragraph 0005).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (US 2018/0301491) in view of Lim (2020/0119072), as applied to claim 5 above, and further in view of Holscher et al. (US 2007/0238035).

	Consider claim 6, and as applied to claim 5 above, Nakamoto et al. teaches that the plurality of spacers (50) are arranged to form a grid having openings that define the spacer pattern (see figure 5, paragraph 0073).
	However, the combination of Nakamoto et al. and Lim does not explicitly teach that each one of the plurality of spacers has a first side with a first slant and a second side with a second slant different than the first slant.
	Holscher et al. similarly teaches an imager (figure 2J) having color filter elements (312, 313) arranged between spacers (301), paragraph 0045.
	However, Holscher et al. further teaches that each one of the plurality of spacers (301) has a first side with a first slant and a second side with a second slant different than the first slant (see figures 2F and 2J, paragraphs 0044 and 0045).	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of spacers taught by the combination of Nakamoto et al. and Lim have a first side with a first slant and a second side with a second slant different than the first slant as taught by Holscher et al. for the benefit of more accurately defining the color filter array colors, improving optical crosstalk and improving color separation with a minimum of added complexity to the manufacturing process and/or increase in fabrication costs (Holscher et al., paragraph 0010).

Claims 2, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (US 2018/0301491) in view of Lim (2020/0119072), as applied to claims 1 and 8 above, and further in view of Chou et al. (US 9,437,645).

	Consider claim 2, and as applied to claim 1 above, the combination of Nakamoto et al. and Lim does not explicitly teach that the spacer pattern extends further from the buffer layer than the array of color filters extends from the buffer layer.
	Chou et al. similarly teaches an imager (figure 2) including multi-part spacers (metal grid, 122, lower-n grid, 124, hard mask grid, 126, column 3, line 50 through column 4, line 8) arranged between color filters (204, column 5, lines 16-18) and over a buffer layer (e.g. first dielectric layer, 110, column 3, lines 40-49).
	However, Chou et al. additionally teaches that the spacer pattern (122, 124, 126) extends further from the buffer layer (110) than the array of color filters (204) extends from the buffer layer (110, see figure 2, column 5, lines 14-30).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer pattern taught by the combination of Nakamoto et al. and Lim extend in the manner taught by Chou et al. for the benefit of improving light collection (Chou et al., column 5, lines 23-26).

	Consider claim 10, and as applied to claim 8 above, the combination of Nakamoto et al. and Lim does not explicitly teach that a combined height of the spacer pattern and the pattern of support material is greater than a height of the array of color filters.
	Chou et al. similarly teaches an imager (figure 2) including multi-part spacers (metal grid, 122, lower-n grid, 124, hard mask grid, 126, column 3, line 50 through column 4, line 8) arranged between color filters (204, column 5, lines 16-18) and over a buffer layer (e.g. first dielectric layer, 110, column 3, lines 40-49).
	However, Chou et al. additionally teaches that the spacer pattern (122, 124, 126) extends further from the buffer layer (110) than the array of color filters (204) extends from the buffer layer (110, see figure 2, column 5, lines 14-30).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the combined height of the spacer pattern and the pattern of support material taught by the combination of Nakamoto et al. and Lim extend in the manner taught by Chou et al. for the benefit of improving light collection (Chou et al., column 5, lines 23-26).

	Consider claim 14, and as applied to claim 13 above, Nakamoto et al. further teaches a microlens array (i.e. comprising on-chip lenses, 48, figure 5, paragraph 0076), wherein, and wherein the array of color filters (47) is disposed above the microlens array (48, see figure 5).
	Lim teaches that the color filter array (CF) is above the buffer layer (30, figure 2).
	However, the combination of Nakamoto et al. and Lim does not explicitly teach that each microlens included in the microlens array extends, at least in part, into a respective opening included in the openings of the spacer pattern.
	Chou et al. similarly teaches an imager (figure 2) including multi-part spacers (metal grid, 122, lower-n grid, 124, hard mask grid, 126, column 3, line 50 through column 4, line 8) arranged between color filters (204, column 5, lines 16-18) and over a buffer layer (e.g. first dielectric layer, 110, column 3, lines 40-49), wherein an array of microlenses (208, figure 2) overlies the color filters (204, column 5, lines 26-30).
	However, Chou et al. additionally teaches that each microlens (208) included in the microlens array extends (see figure 2), at least in part, into a respective opening included in the openings of the spacer pattern (122, 124, 126, see figure 2, column 5, lines 14-30).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the microlens array taught by the combination of Nakamoto et al. and Lim extend in the manner taught by Chou et al. for the benefit of improving light collection (Chou et al., column 5, lines 23-26).

	Consider claim 15, and as applied to claim 14 above, the combination of Nakamoto et al. and Lim does not explicitly teach that a distal end of each spacer included in the spacer pattern is disposed between corresponding adjacent microlenses included in the microlens array.
	Chou et al. additionally teaches that a distal end of each spacer (122, 124, 126) included in the spacer pattern is disposed between corresponding adjacent microlenses (208) included in the microlens array (see figure 2, column 5, lines 14-30).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer pattern taught by the combination of Nakamoto et al. and Lim extend in the manner taught by Chou et al. for the benefit of improving light collection (Chou et al., column 5, lines 23-26).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2020/0119072) in view of Nakamoto et al. (US 2018/0301491).

	Consider claim 18, and as applied to claim 16 above, Lim does not explicitly teach that at least one spacer of the plurality of spacers has an aspect ratio of at least 18:1, and wherein a thickness of individual spacers included in the plurality of spacers is less than or equal to 0.05 µm.
	Nakamoto et al. similarly teaches:
	An image sensor (figure 4), comprising: 
	a substrate (semiconductor substrate, 12), wherein an array of photodiodes (PD) is disposed in the substrate (see figure 5, paragraph 0066, figure 4, paragraph 0056); 
	a plurality of spacers (first wall, 50) arranged in a spacer pattern (see figure 5); and 
	an array of color filters (i.e. containing color filters, 47) disposed in the spacer pattern (see figure 4, paragraph 0073).
	However, Nakamoto et al. further teaches that at least one spacer (50) of the plurality of spacers (50) has an aspect ratio of at least 18:1 (As detailed in paragraph 0073, the height of the first wall (50) is set within a range of 50 to 2000 nm, and a width of the first wall (50) is set within a range of 50 to 300 nm.  For instance, 2000:50 = 40:1.) and wherein a thickness of individual spacers (50) included in the plurality of spacers is less than or equal to 0.05 µm (e.g. 50 nm, paragraph 0073).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have at least one spacer taught by Lim have the dimensions taught by Nakamoto et al. for the benefit of improving sensitivity while improving color mixing (Nakamoto et al., 0005).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2020/0119072) in view of Chou et al. (US 9,437,645).

	Consider claim 20, and as applied to claim 19 above, Lim further teaches a microlens array (i.e. comprising microlenses, 60, figure 2, paragraph 0030), wherein the array of color filters (CF) is disposed between the buffer layer (30) and the microlens array (60, see figure 2).
	However, Lim does not explicitly teach that each microlens included in the microlens array extends, at least in part, into a respective opening included in the openings of the spacer pattern, wherein a combined height of the spacer pattern and the pattern of support material is greater than a height of the array of color filters such that a distal end of each spacer included in the spacer pattern is disposed between corresponding adjacent microlenses included in the microlens array.
	Chou et al. similarly teaches an imager (figure 2) including multi-part spacers (metal grid, 122, lower-n grid, 124, hard mask grid, 126, column 3, line 50 through column 4, line 8) arranged between color filters (204, column 5, lines 16-18) and over a buffer layer (e.g. first dielectric layer, 110, column 3, lines 40-49), wherein an array of microlenses (208, figure 2) overlies the color filters (204, column 5, lines 26-30).
	However, Chou et al. additionally teaches that each microlens (208) included in the microlens array extends (see figure 2), at least in part, into a respective opening included in the openings of the spacer pattern (122, 124, 126, see figure 2, column 5, lines 14-30), wherein a height of the spacer pattern (122, 124, 126) is greater than a height of the array of color filters (204, see figure 2) such that a distal end of each spacer (122, 124, 126) included in the spacer pattern is disposed between corresponding adjacent microlenses (208) included in the microlens array (see figure 2, column 5, lines 14-30).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer taught by Lim extend into the microlens array in the manner taught by Chou et al. for the benefit of improving light collection (Chou et al., column 5, lines 23-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696